DETAILED ACTION
This action is in response to the application filed 8/15/2019.
Claims 1-20 have been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsoref (US 2015/0042552), in view of Pahlavan et al. (US 2010/0269039), hereinafter Pahlavan.

As per claim 1, Tsoref teaches the following:
a computer-implemented method for initiating a conversation by a virtual agent, (see abstract, processor to determine user difficulty and provide information), the method comprising:  
determining a boundary of a widget of a webpage.  See paragraph [0019], “identify one or more objects included in the one or more determined portions of the display”.  Further see paragraph [0023] for example “objects”;  
detecting user's interactions or lack of interactions with said widget within said determined boundary of said widget of said webpage.  As Tsoref teaches in paragraph [0047], eye gaze detection is utilized to determine a portion of the display that presents a difficulty for a reader.  Further see paragraph [0048] for determining the reader having difficulties;  
extracting content associated with said widget in response to a user experiencing difficulty in utilizing said widget of said webpage.  As Tsoref teaches in paragraph [0053], an object included in the determined portion of the display is identified;  
mapping said extracted content to a virtual agent content.  As Tsoref further teaches in paragraph [0053], information that relates to the identified object is retrieved; and 
instructing said virtual agent to initiate a conversation based on said extracted content.  As Tsoref teaches in paragraph [0054], after retrieving the information, the processor may prompt display of a message to the user inquiring whether he wishes to receive information regarding the object, i.e., “a conversation”.  
However, Tsoref does not explicitly teach of a boundary of a widget on a webpage.  Pahlavan shows in Fig. 1A that a web page may be viewed in a browser and teaches in paragraph [0145], that an agent module may determine the coordinates and dimensions of objects (e.g., pictures, icons, animations, banners, etc.) , i.e., “boundary of a widget,  in a web page by analyzing markup language code for the web page. 

	
Regarding claim 2, modified Tsoref teaches the method of claim 1 as described above.  Tsoref further teaches the following:
wherein said virtual agent selects an initial question or statement to initiate said conversation based on identifying a question or statement semantically relevant to said extracted content utilizing natural language processing.  As Tsoreft teaches in paragraph [0057], text is analyzed for context to adjust information presented to ensure its relevancy, i.e. “semantically relevant ….utilizing natural language processing”.

Regarding claim 3, modified Tsoref teaches the method of claim 1 as described above.  However, Tsoref does not explicitly teach of a boundary of a webpage.  Pahlavan teaches the following:
determining a boundary of said webpage displayed on a computing device utilized by said user.  As Pahlavan shows in Fig. 17, and corresponding paragraph [0178], a portion of a web page is in view, with a “boundary” being that of the view’s dimensions within an overall webpage;  
detecting said user interacting with said widget of said webpage. As Pahlavan teaches in paragraph [0149], and corresponding Fig. 17, the module determines that a pointer is on object 1720 (widget of the webpage); and  
determining said boundary of said widget of said webpage based on said determined boundary of said webpage.  As Pahlavan teaches in paragraph [0150], utilizing the coordinates and dimensions of the object, a determinations is made as to how much of the object is in view, i.e. dimensions of object is based upon dimensions of webpage view.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the objects of Tsoref with the webpage sections of Pahlavan.  One of ordinary skill would have been motivated to have made such modifications because Pahlavan teaches in paragraph [0058] that web browser applications may be viewed on devices and Tsoref teaches in paragraph [0055] that objects are not limited only to text and may include “icons, symbols, images, etc.”, which is a clear suggestion as to applicant’s “widgets”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the objects of Tsoref with the webpage sections of Pahlavan.  One of ordinary skill would have been motivated to have made such modifications because Pahlavan teaches in paragraph [0058] that web browser applications may be viewed on devices and Tsoref teaches in paragraph [0055] that objects are not limited only to text and may include “icons, symbols, images, etc.”, which is a clear suggestion as to applicant’s “widgets”.

Regarding claim 5, modified Tsoref teaches the method of claim 1 as described above.  Tsoref further teaches the following:
wherein said user's interactions or lack of interactions with said widget is determined based on tracking an eye gaze or a focus of said user.  See abstract, “a user’s gaze”.

Regarding claim 6, modified Tsoref teaches the method of claim 1 as described above.  Tsoref further teaches the following:
detecting user's interactions in utilizing said widget after initiating said conversation.  As Tsoreft teaches in paragraph [0059], the user may meet a term subsequent to being provided an initial information level, i.e. “after initiating said conversation”; and  
instructing said virtual agent to adapt said conversation to improve utilization of said widget in response to said detected user's interactions in utilizing said widget after initiating said conversation indicating an unsatisfactory utilization of said widget.  As Tsoref teaches in paragraphs [0058] and [0059], different levels of detailed information may be displayed to the user based upon the user having initial difficulty and subsequent difficulty with a same object.  Tsoref gives the example of providing highly detailed information at an initial difficulty, and a short summary of information at a subsequent difficulty, to remind the user, thus “improving utilization”.

Regarding claim 7, modified Tsoref teaches the method of claim 6 as described above.  Tsoref further teaches the following:
said unsatisfactory utilization of said widget is based on one of the following: lack of activity exceeding a first threshold amount of time, a time of focusing on said widget by said user exceeding a second threshold amount of time, and a time of focusing away from said widget by said user exceeding a third threshold amount of time.  As Tsoref teaches in paragraph [0059], and initial and subsequent difficulty determination is determined by the user gazing at a word for a long enough period of time, i.e. “a time of focusing on said widget by said user exceeding a second threshold amount of time”.

As per claim 8, Tsoref teaches the following:
a computer program product for initiating a conversation by a virtual agent, the computer program product comprising a computer readable storage medium having program code embodied therewith.  See paragraph [0037], “computer-readable medium”. 
The remaining limitations of claim 8 are substantially similar to those of claim 1 and are rejected using identical reasoning.

Regarding claims 9, 10, and 12-14, modified Tsoref teaches the product of claim 8 as described above.  The remaining limitations of claims 9, 10, and 12-14 are substantially similar to those of claims 2, 3, and 5-7, respectively, and are rejected using identical reasoning.

As per claim 15, Tsoref teaches the following:
a system, comprising:  
a memory for storing a computer program for initiating a conversation by a virtual agent.  See paragraph [0037], “computer-readable medium”; and 
a processor connected to said memory.  See paragraph [0037], “one or more computer processors”.  
The remaining limitations of claim 8 are substantially similar to those of claim 1 and are rejected using identical reasoning.

Regarding claims 16, 17, 19, and 20, modified Tsoref teaches the system of claim 15 as described above.  The remaining limitations of claims 16, 17, 19, and 20 are substantially similar to those of claims 2, 3, 5, and 6, respectively, and are rejected using identical reasoning.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsoref in view of Pahlavan as applied to claims 3, 18, and 15 above, and further in view of Commisso (US 10,198,408).

Regarding claim 4, modified Tsoref teaches the method of claim 3 as described above.  However, as described above, Tsoref does not explicitly teach of a boundary of a webpage.  Pahlavan teaches the following:
said boundary of said webpage is determined based on a screen resolution of said computing device utilized by said user, a font size and a font style.  As Pahlavan shows in Figs. 1B-1E, the dimensions of a web page view are based upon the resolution of a viewing device.  Further see paragraph [0094].

Furthermore, Pahlavan does not explicitly teach of the boundary being based on a font size and style.  As Commisso teaches in column 7, lines 54-63, a bounding box size for a word may be directly related to the word’s font and font size.  Further see column 8, lines 5-10, for the object being a “widget”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the dimensions of web page objects of Tsoref in view of Pahlavan to be dependent upon a font and font size of Commisso.  One of ordinary skill would have been motivated to have made such further modification because such tokenization of webpage elements would benefit a user wishing to select content as Commisso teaches in column 2, lines 12-20.

Regarding claim 11, modified Tsoref teaches the product of claim 8 as described above.  The remaining limitations of claim 11 are substantially similar to those of claim 4 and are rejected using identical reasoning.

Regarding claim 18, modified Tsoref teaches the system of claim 15 as described above.  The remaining limitations of claim 18 are substantially similar to those of claim 4 and are rejected using identical reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Allen et al. (US 8,266,274), modifying widgets based on observed user interactions including user capability.
-Karmarkar et al. (US 2013/0054622), determining importance of objects based on gaze tracking.
-Daniel et al. (US 10,686,738), interactive personal assistant conversation.  See Fig. 3C.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                      Supervisory Patent Examiner, Art Unit 2175